Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:

Claim 1, line 12 “rotational drive” should be amended to –the rotational drive–
Claim 1, line 15 “rotational drive” should be amended to –the rotational drive–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of drive mechanism for an external rear view device to be fitted to a motor vehicle. However, the prior art of record have failed to teach at least the combination of the drive mechanism for an external rear view device to be fitted to a motor vehicle having a vehicle mountable frame base a frame, rotatable with respect to the frame base about a first axis a drive coupling rotatable with respect to the frame base about a second axis and a drive shaft wherein the drive shaft is operably connected to the drive coupling by a first connection, wherein the first connection comprises a pair of drive dogs configured to be within a pair of recesses or slots shaped to receive the drive dogs, and wherein rotational drive is transferable  rotational drive is transferable between the drive dogs and the recesses or slots so that the drive shaft is capable of transferring rotational movement from the drive coupling to the frame arm allowing for rotational movement, the drive coupling, clutch coupling and frame arm do not share a common axis of rotation, wherein the frame arm and drive shaft are movable so that the first axis and second axis are movable with respect to each other.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631